Citation Nr: 9914733	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-40 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.   


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from July 1949 to September 
1952 and from January 1955 to January 1972.  

The issue of service connection for the cause of the 
veteran's death was previously denied by decisions of the 
Board in June 1984 and December 1988.  The instant appeal 
arises from decisions of the Buffalo, New York Regional 
Office (RO).  By decision of the Board in October 1997, the 
issues of whether new and material evidence had been 
submitted to reopen a claim of service connection for the 
cause of the veteran's death and entitlement to service 
connection for the cause of the veteran's death as secondary 
to exposure to herbicide agents were denied.  

The appellant filed an appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) ( hereinafter, 
"the Court").  In October 1998, the parties filed a joint 
motion for remand to the Court.  It was noted in the joint 
motion that the appellant had decided not to pursue the issue 
of service connection for the cause of the veteran's death as 
secondary to exposure to herbicide agents.  Thus, that issue 
was considered to have been withdrawn.  By Court order dated 
on November 2, 1998, the joint motion to remand was granted 
and that part of the Board's October 1997 decision denying 
the request to reopen a claim of service connection for the 
cause of the veteran's death was vacated.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was last denied by decision of the Board in December 1988.

2.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

3.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is plausible.


CONCLUSIONS OF LAW

1.  The December 1988 Board decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).  

2.  Evidence received since the December 1988 Board decision 
is new and material and, thus, the claim of entitlement to 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The claim of entitlement to service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A death certificate shows that the veteran died on 
April [redacted], 1982 due to carcinoma of the gallbladder.  No 
other cause of death was listed.  An autopsy was not performed.  
At the time of the veteran's death, service connection was in 
effect for bilateral high frequency sensorineural hearing loss 
that was evaluated as noncompensably disabling.  

The service medical records show that the veteran was seen in 
November 1961 for dull mid-chest pain that would last from 
one to two minutes.  The pain usually developed when the 
veteran was at rest.  No disability was found on examination.

In December 1964, the veteran reported having a small amount 
of blood in his stool.  No history of gastrointestinal 
disability was reported; rectal examination was negative.  A 
stool sample in January 1965 tested positive for occult 
blood.  In February 1965, prostoscope examination was 
negative to 15 centimeters.  On examination in August 1965, 
the abdomen and viscera were normal.  External hemorrhoids 
were noted.  The veteran was evaluated for bleeding 
hemorrhoids in February 1968.  

On the October 1971 separation examination report, the 
veteran's abdomen and viscera were clinically evaluated as 
normal.  The veteran reported a history of vague chest pain 
in the morning.  There was no history of frequent 
indigestion, stomach trouble, gallbladder trouble or gall 
stones, or jaundice.  The service medical records are silent 
regarding complaints, findings or diagnosis of carcinoma of 
the gallbladder.

Treatment records from Stuart J. Miller, M.D., dated in 
August 1978, reveal that the veteran was hospitalized for 
complaints to include anterior chest discomfort.  He had been 
easily fatigued for a number of years and he had been 
experiencing chest pain for the past year.  Examination of 
the abdomen was negative.  A gastrointestinal-gallbladder 
series showed some apparent gallbladder disease.  Dr. Miller 
indicated that the veteran's gallbladder condition could have 
caused his chest pain.  The diagnosis was chronic 
cholecystitis.  

In a 1981 medical report from William M. Kelly, M.D., it was 
indicated that the veteran had been evaluated for complaints 
of fatigue and lightheadedness in March 1974.  On 
examination, complete blood count was within normal limits.  
Urine showed a trace of blood.  The diagnosis was hematuria, 
cause unknown.  Dr. Kelly indicated that he had only treated 
the veteran on one occasion in 1974.

Medical records from Arnot-Ogden Memorial Hospital from 
August 1981 showed that the veteran had been evaluated 
initially in July 1981.  An exploratory laparotomy in August 
1981 showed that the gallbladder was thick and relatively 
firm, and that there may have been severe cholecystitis with 
a possibility of malignancy.  Thereafter, a cholecystectomy 
was performed that revealed carcinoma of the gallbladder that 
had metastasized into the common duct.  

Records from Sloan-Kettering Cancer Center from August to 
October 1981 show that the veteran was treated for cancer of 
the gallbladder with involvement of the common bile duct.  

The veteran died on April [redacted], 1982 due to carcinoma 
of the gallbladder.  

In a November 1982 letter from George A. Ordway, Ph.D., it 
was indicated that Dr. Ordway was involved in research to 
determine a mechanism to explain the observation of angina or 
chest pain occurring concurrently with gallbladder disease.

A November 1982 affidavit from a service comrade, received in 
August 1986, indicated that the veteran had complained of 
nausea and chest pains after being exposed to solvents.  An 
affidavit from a second service comrade received in August 
1986 indicates that the veteran had been exposed to cleaning 
solvents and had become ill on several occasions.

In a December 1988 Board decision, it was determined that a 
new factual basis had not been established to permit 
entitlement to service connection for the cause of the 
veteran's death.  This decision was based on the fact that 
the appellant was unable to support her contention that the 
veteran's carcinoma of the gallbladder was incurred in 
service or within one year following service.  That 
determination is final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104(b).  In order to 
reopen this claim, the appellant must present or secure new 
and material evidence with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Although the RO in this case cited the overruled portion of 
the Colvin test in the February 1997 supplemental statement 
of the case, it did not rely on this test in determining that 
new and material evidence had not been submitted to reopen 
the appellant's claim.  Accordingly, the citing of this test 
is considered harmless error.

Service connection may be granted for the cause of the 
veteran's death when the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

Further, where a veteran served 90 days or more during a 
period of war and a malignant tumor becomes manifest to a 
degree of ten (10) percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Since the December 1988 Board decision, the additional 
evidence submitted consists of the following.  

The appellant submitted a study prepared by the Environmental 
Protection Agency pertaining to exposure to carbon 
tetrachloride and the development of cancer.  She also 
submitted medical reference materials pertaining to chest 
pain and gallbladder disorders.  

Medical records from Dr. Miller dated in May and August 1978 
were added to the claims folder in February 1997.  A May 1978 
examination report indicated that the veteran reported a 
history of rectal bleeding due to hemorrhoids.  Dr. Miller 
noted that the veteran had possible substernal pain.  On 
examination, there was no distention, tenderness, or masses 
of the abdomen.  In August 1978, the veteran was diagnosed 
with chronic cholecystitis.  

In a November 1996 affidavit, the veteran's oldest daughter 
indicated that the veteran had been "fussy" about what he 
ate, and that certain types of food did not agree with him.  
She also reported times when the veteran would become sick 
after eating and he would experience chest pain in the 
morning.  The veteran's other daughter made similar 
observations regarding the veteran's complaints of nausea and 
chest pain in a January 1997 affidavit.  

Received in February 1997 was a September 1996 statement from 
Joseph M. Navone, M.D.  Following a review of the veteran's 
service and post service medical records, Dr. Navone opined 
that it was plausible that the veteran's inservice symptoms 
of chest discomfort and pain were the result of chronic 
cholecystitis.  While a diagnosis of chronic cholecystitis 
was not made until 1978, Dr. Navone opined that it was 
certainly most probable that the chronic cholecystitis had 
been present prior to that time and prior to the veteran's 
discharge in 1972.  Dr. Navone added that gallbladder disease 
should be considered in the differential diagnosis of chest 
and shoulder pain and that chronic cholecystitis was a 
possible risk factor for cholangiocarcinoma. 

In a March 1999 statement, Dr. Navone indicated that he 
wished to elaborate on his previous general statement of 
September 1996 regarding the likely etiology of the veteran's 
cancer.  The etiology of cholangiocarcinoma, while clearly 
multifactorial, had been well documented.  There are 5 
conditions known to predispose an individual to 
cholangiocarcinoma.  The veteran clearly had chronic 
cholecystitis and cholelithiasis which are considered to be 
etiologic factors in the pathogenesis of both gallbladder 
carcinoma and cholangiocarcinoma.  

A possible natural history for the veteran's disease was 
postulated by Dr. Navone.  Initial asymptomatic 
cholelithiasis that persisted for years eventually became 
symptomatic with intermittent right upper quadrant pain 
radiating to the right shoulder with chest pain.  Eventually 
33 percent of patients with chronic cholelithiasis will 
harbor bacteria that contribute to the already chronic 
inflammatory state.  The presence of gallstones may alter the 
flow of bile within the gallbladder resulting in the 
corrosive effect of bile acids damaging the mucosal lining of 
the gallbladder and bile ducts.  Additionally, a gallstone in 
the common bile duct could result in chronic stricturing and 
thus another chronic inflammatory focus (it was noted that 
the veteran had a severely strictured common bile duct).  
Eventually, the chronic stimuli would have a deleterious 
effect on the DNA of the lining cells of the gallbladder and 
bile duct that could eventually lead to neoplastic 
transformation.  Dr. Navone opined that the veteran's chronic 
cholecystitis/cholelithiasis, which he believed had started 
in service, at least as likely as not, lead to the 
development of his gallbladder carcinoma and 
cholangiocarcinoma.  

The additional evidence submitted in the form of Dr. Navone's 
March 1999 opinion is evidence that was not previously before 
the Board which bears directly and substantially on the 
specific issue under consideration; that is, whether 
carcinoma of the gallbladder was incurred in service or was 
related to service.  Dr. Navone opined that chronic 
cholecystitis/cholelithiasis that was present in service, at 
least as likely as not, lead to the development of the 
veteran's gallbladder carcinoma.  This is evidence which is 
neither cumulative nor redundant and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156.  Thus, Dr. Navone's March 
1999 opinion constitutes new and material evidence and the 
appellant's claim is reopened.  

As the first step has been met, it must be determined 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  To sustain a well grounded claim, 
the claimant must provide evidence demonstrating that the 
claim is plausible; mere allegation is insufficient.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

As detailed heretofore, service connection will be granted 
for the cause of the veteran's death when the evidence shows 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  In this case, Dr. Navone's March 1999 statement 
constitutes plausible competent evidence to support the 
appellant's claim that the veteran's chronic 
cholecystitis/cholelithiasis, which Dr. Navone believes was 
manifest in service, was etiologically related to the 
development of the fatal gallbladder carcinoma.  Accordingly, 
the Board finds that the appellant's claim is well grounded.

Prior to reaching the third prong of inquiry, the Board notes 
that the reopening of the appellant's claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Pursuant to Bernard, the 
Board must consider whether addressing the appellant's claim 
on a de novo basis would cause prejudice to the appellant as 
that issue was not considered by the RO.  As the instant 
claim is being remanded to the RO for due process and 
evidentiary considerations, however, any potential prejudice 
to the appellant precipitated by the reopening of this claim 
will be rendered moot.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is reopened and well grounded.  To 
this extent only, the benefit sought on appeal is granted.


REMAND

As detailed in the above decision of the Board, current 
caselaw provides for a three-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  The Board has determined that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  It was also determined that the instant 
claim is well grounded.  The RO, however, has not had the 
opportunity to consider the reopened claim or Dr. Navone's 
March 1999 opinion.  Thus, the appellant's claim must be 
evaluated on the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

Under the circumstances described above, the case must be 
REMANDED to the RO for the following development:

In view of Dr. Navone's March 1999 
opinion, the RO should take any action 
deemed necessary to fulfill the duty to 
assist the appellant in the development 
of her claim.  The RO should then 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death on a de novo 
basis.  If the appellant's claim remains 
denied, she and her representative should 
be furnished an appropriate supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument in support of her claim 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995). The purpose of this REMAND is to ensure due process 
of law and to further develop the record.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

